UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-34817 COLONIAL FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Maryland 90-0183739 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2745 S. Delsea Drive, Vineland, NJ (Address of principal executive offices) (Zip code) (856) 205-0058 (Registrant’s telephone number including area code) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No The number of shares outstanding of Common Stock, par value $0.01 per share, of the Registrant as of November 14, 2011, was 4,055,468. TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1 Consolidated Statements of Financial Condition (Unaudited) 2 Consolidated Statements of Income (Unaudited) 3 Consolidated Statements of Stockholders’ Equity (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3 Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 47 PART II OTHER INFORMATION Item 1 Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3 Defaults Upon Senior Securities 48 Item 4 [Removed and Reserved] 49 Item 5 Other Information 49 Item 6 Exhibits 49 Signatures 50 1 PART IFINANCIAL INFORMATION Item 1.Financial Statements Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) September 30, December 31, (Dollars in thousands, except share and per share data) Assets Cash and amounts due from banks $ $ Investment securities available for sale Investment securities held to maturity (fair value at September 30, 2011 - $27,059; at December 31, 2010 - $38,365) Loans receivable, net of allowance for loan losses of $4,434 at September 30, 2011 and $3,543 at December 31, 2010 Loans available for sale - Real estate owned Federal Home Loan Bank stock, at cost Office properties and equipment, net Bank-owned life insurance Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank long-term borrowings Advances from borrowers for taxes and insurance Accrued interest payable and other liabilities Total Liabilities Commitments and Contingencies Stockholders’ Equity Preferred stock, $0.01 par value; authorized 50,000,000 shares; none issued - - Common stock, $0.01 par value; authorized 100,000,000 shares; issued and outstanding 4,103,456 shares at September 30, 2011 and 4,188,456 at December 31, 2010; 41 42 Additional paid-in capital Unearned shares held by Employee Stock Ownership Plan (“ESOP”) ) ) Retained earnings Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to unaudited consolidated financial statements 2 Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands, except share and per share data) Interest Income Loans, including fees $ Mortgage-backed securities Investment securities:Taxable Investment securities:Tax-exempt Total Interest Income Interest Expense Deposits Borrowings 16 97 Total Interest Expense Net Interest Income Provision for Loan Losses 29 Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges Gain on sale of loans 1 46 40 Impairment charge on investment securities - ) - ) Portion of loss recognized in other comprehensive income (before taxes) - Net impairment losses recognized in earnings - ) - ) Net gain on sales and calls of investment securities 82 30 50 Net loss on sale of real estate owned (4
